  
 

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR concn,

 

 

 

 

 

 

 

SENTENCE BY A PERSON IN FEDERAL CUSTODY IAN 9
United States District Court District of Alaska CLERK, US. foc rric
a . 8
Name (under which you were convicted): Case No.: at p a bee
Morville Lavelle Lamp, ol 315-2 -(2000 5° 3S4G
Place of Confinement: Prisoner No.:
FCT Shee dan/ MIC
UNITED STATES OF AMERICA Movant (include name under which you were convicted)
v Muelle Lavelle Lampkin

 

 

 

MOTION

1. (a) Name and mL of ea: that res =e judgment of conviction you are challenging:

US Disteck G& cet Alaska

(b) Criminal docket or case number (if you know): Ss ‘Ste Coce 5 5- -SLG

2. (a) Date of the judgment of conviction Gf you know):

(b) Date of sentencing Joly /O™ 2617 | ?
3. Length of sentence: a Yo MCA H, 5

4, Nature of crime (all counts):

Ceuml a Disterk loshien and Couspieacy te
Shite AI vse 3460 - Al USC8 F4/ UMA) - A usec § SSI
Coun: ~2 Mene/ Laude pse (8 VSC9 1154) and CHOY BK
Upigits IQ Disha hotion ot Peedin - a1 OSC § SY / CaXYa)

aut ! CSS eS Sics INTE ; oe cy }
Gag 3S ssi vec’ cet fo Disha bote Mefbamphetamine Al Est 8 $4

(a) 2A? was your plea? (Check one)
(1) Not guilty 4 (2) Guilty Q (83) Nolo contendere (no contest) O

dis he. lost Cons lecile al

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment, what did you plead guilty to and what did you plead not guilty to?

6. Ifyou went to trial, what kind of trial did you have? (Check one) Jury ys Judge only O

Case 3:15-cr-O0005-SLG Document 983 Filed 01/28/21 Page 1 of 19
Page 2

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes fi No Q
8. Did you appeal from the judgment of conviction? Yes ~ No O
9. Ifyou did appeal, answer the following:

(a) Name of court: cq mm O\ecot Coe at & f AppEr|
(b) Docket or case number (if you know): /B~- Sof

(c) Result: Cou Vit lon stand S

(d) Date of result Gif you know): Sp ag) * AOGv

(e) Citation to the case Gf you know):

(f) Grounds raised:
Speedy bea. Vivletisys

“See intsleschiants~ Mot ae Thy of DO BPs O€
Mote

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes O No x
If “Yes,” answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):
(4) Citation to the case (if you know):

(5) Grounds raised:

10. Other than the direct appeals listed above, have you previously filed any other motions,
petitions, or applications concerning this judgment of conviction in any court?
Yes O No A
11. If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:
(2) Docket or case number (Gif you know):

(3) Date of filing Gf you know):

Case 3:15-cr-O0005-SLG Document 983 Filed 01/28/21 Page 2 of 19
Page 3

(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or

application? Yes Q No i.
(7) Result:
(8) Date of result (if you know):

(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or

application? Yes O No O

(7) Result:

(8) Date of result (Gif you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?

(1) First petition: Yes Q No O

(2) Second petition: Yes Q No Q

Case 3:15-cr-O0005-SLG Document 983 Filed 01/28/21 Page 3 of 19
Page 4

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly

why you did not: GAf hdaficl o t NtloenEy

12. For this motion, state every ground on which you claim that you are being held in violation of the

Constitution, laws, or treaties of the United States. Attach additional pages if you have more

than four grounds. State the facts supporting each ground.

 

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

“LAC My ie } heanre MN Keo Mokenly wns iN el hehve

wheat He Ada Hed eal Zecoad that he did pel vil them

Pac s int the metro te S0epeess, Ue alse £ ledl paperwork
Stal that he didwt cle Aes Sol becaose he DP aticed Me
And that LT hadel dc Ant] Paint Pie tion de Dee hee Vee
Fhe AA} APPEL INE, Blackman ) and that al be fhe Biased

he dehy f Lepice Stif jf a bs Ha e= BE Me s ij

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes O No K

(2) If you did not raise this issue in your direct appeal, explain why:
Altec rey Advised Ayer” 4,

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No Ye.
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:
Name and location of the court where the motion or petition was filed:

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 4 of 19
Page 5

Docket or case number (Gf you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes OQ NoQ

(4) Did you appeal from the denial of your motion, petition, or application?

Yes OQ No OQ

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?

Yes OQ No OQ
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND TWO:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

C freddie cf L Le//
wins pee by My & ToéNe of tt llinea ME
That Cosi =~ back awed wy thir nist ke 5 S nde that
OTrhe Tk
7 a esta} Adartded 4s ON ry Mo bisa A SuQ Pees s,

WS /elL MC DAK Any Hesney Whe hed Awd was Not
rie te doe W's “Selo Ths Awwdewed me by Nok Albwie ‘S
Me Lo at /esd AE f An EViden*ne/ Atacin to Addeess

the peodlens with Fhe skacch Wpetnt Dol “AS
Obtain cillesa” bY oofieec “sacltnenbosts” Fld Cizaldt Padé ¥odagvee chs m'sseel
ANd Mo lel the wey be het Pluie af by od,
Page 6

(b) Direct Appeal of Ground Twa:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes O No a

(2) If you did not raise this issue in your direct appeal, explain why:

A dvis€ by At hoemey Nok is :

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes OQ No
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes No a

(4) Did you appeal from the denial of your motion, petition, or application?

Yes Q No fa

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Q No @
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

Case 3:15-cr-O0005-SLG Document 983 Filed 01/28/21 Page 6 of 19
Page 7
(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.,): .
DAC PL was paesechced by “ay AM hesiey whet He b vd
elites “cor deems pelea! tine fhe) Pro Ten}

aS i i oy: .

S\at a howest and feothOl Whe phe waeanyt pPP dav.
Hates, - WAS om ~4. ‘ ]

Hae 0 \. “ee f nl Reds deo On Csecteadlned by Jacl
if E AAcIS WEEE Aiden Crea Fhe Neda An do Nevic. bepucted

hes Nok want fo Addecss #45 iSSLE Which Allewred

vol pes, " oe A decisiet on vUNbeve Deeds Anicl /
oF fhe kewl lacts And Dele wel phe’ = heed a
: f ECE ( the “Sodee€ into ANT

A Saka, Lrkenn f ivecl # vag AE S
(b) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Q No a

(2) If you did not raise this issue in your direct appeal, explain why:

Bavised by Ab hoemey Not de.

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes Q No on
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Case 3:15-cr-O0005-SLG Document 983 Filed 01/28/21 Page 7 of 19
Page 8

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes OQ No QO

(4) Did you appeal from the denial of your motion, petition, or application?

Yes O No Q
(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?

Yes O No Q
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Tac Clan#7
My AHoewe y wer ine Pelvic rhea AE D bed he bina 3p
the Gael f#had whem he iwheviewed the Te vemied The
id Korman t stated “be didud Kates whs DT wns. and that ACicez s
Bold hae ty Skew hin a Pictver 8 mie! This peesediced me
beensse it wosid Awe Sheow thal tHe Treremrul dic £ Ib
ME | Me Vhe Senech epeaut Aedauit slated. Bud Sceck
Lov \d Not be ble to take him pS Chkeditable This Fs
Arlothee Valse glatcmen / Wen to the Queda sco 4
SEaech Waernul lould be ngauted |

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 8 of 19
Page 9

(b) Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes O No ¥

(2) If you did not raise this issue in your direct appeal, explain why:

Adiised by pd loeney Ne }

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No fp
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes No QO

(4) Did you appeal from the denial of your motion, petition, or application?
Yes OO No QO

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes O No O

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number Gif you know):

Date of the court’s decision:

Result (attach a copy of the court's opinion or order, if available):

Case 3:15-cr-O0005-SLG Document 983 Filed 01/28/21 Page 9 of 19
Page 10
(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

13. Is there any ground in this motion that you have not previously presented in some federal court?

If so, which ground or grounds have not been presented, and state your reasons for not

presenting them: Mc. ok dha L L Cart Dial at ar L flhis
bag

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court

for the judgment you are challenging? YesQ No a

If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

15. Give the name and address, if known, of each attorney who represented you in the following

stages of the judgment you are challenging:

(a) At preliminary hearings —"\. waite JA C G z ack yf
(b) At arraignment and plea: M : jen MA © bel Y

(c) At trial: be pl ( hi of | é. vdext

(d) At sentencing: Bent Cg ‘ L biel dé Ad

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 10 of 19
16.

17.

Page 11

(c) Omappeals Ton Weeder

Sta N+

(f) In any post-conviction proceeding: be tehe af

(¢) On appeal from any ruling against you in a post-conviction proceeding:

Were you sentenced on more than one count of an indictment, or on more than one indictment, in

the same court and at the same time? Yes SNo EJ

future sentence to serve after you complete the sentence for the judgment that

Do you have any
you are challenging? Yes C1 No w

(a) If so, give name and location of court that imposed the other sentence you will serve in the

future:

(b) Give the date the other sentence was imposed: MN / tk
(c) Give the length of the other sentence: N o N 5

(ad) Have you filed, or do you plan to file, any motion, petition, or application that challenges the

:

judgment or sentence to be served in the future? Yes Q No “dl

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 11 of 19
Page 13

Therefore, movant asks that the Court grant the following relief:
dismss All Chatesses ~

Arseis 5 Coa Vicheon - a . 7
CEmie Stn tenc€S - Bvicleonletey Meats rey

or any other relief to which movant may be entitled.

0. New heal

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on

(month, date, year).

— owe
Executed (signed) on ~) € (date).

    

¢ - 7
~ Gar ure of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not

signing this motion.

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 12 of 19
Jot &

Croom 5
Tac

My pHoeney AAMAS incledwer wheay he didu dt
Addeéss to the Covels All disceveey sssvés
Prose tees stated they orld dicen oven fhe
Suevalance wreemwts once they 6ree on serled.
loot pee foemecel them ever. Thear Stated they
Aida t Need Swern lance pomeants , TALS Pe odiced
me by rot Alhwitea ne to bate ll Nscore
Phat Tr zh beled RB “This Pose Le msds wad
let the Sway see A Video thal was obtawed
Lots wot A ebeeranke

5bb>y NO ,
5) Cad AHetaley/ Adiised Mot Fo

“TEAC .

my Atteewey was jwePlectver Lshen Ae ddr t
Challewaye phe Vraloticnt of My, BPeedy/ Leia
Riaht noel ask MAnk Per Chneses bE
agnssad. She Applet Corel Reciawizert
the (eg loge OAL bher puet ak ry, af hoeniey
tes Ask Re dismissal. T his. prevydrced
NE by allows My Realts 4s be Violated
This Weld have Paws THE. Buttone by net

pse 3:15-cr-00095-SLG Docum nt 983 Filed 01/28/21 (ee 13 of 19 —_
Alou Ay THE | : Mol a Oe
Qf

Ohi 7 L Shien day Le bee aA: 3m jssed dae - tes |
A Vin latinas al my diabls,

lb) Yes
b(c) Ys
Ge) C2 ) TT* Ciecet ppp let Cosel
Dekel # USCA /%-30/60
Date cf decision ee Ce °
&(3> AG
64) No |
© C7) AAV i sicl by Atleeney Not Je

Cocond 7
LAC

My AHoeney WAS jee Cf, VE . whew Ae fle! 4D
thnk sd past Cisne Urslony eoosld wet bir
Alhuced fat AF Leinl LE tL book the <tind.
TArs Peecdiced me by Bllewwn the wey te
“Sedae WE One Ley, Past parce Meo bo ane Lhe
CQnse LDL wars C hadseel sith,

Ila) No

Tlb(2) Advised by Atloeney Nok to
Uc) Noe

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 14 of 19
2 of &

Coosnel ER

TAC

My Adhene AAS wetleckue when he La hed to

de A Bates Cha lena Tt Peesediaad me

by Not beim, “Sudag” by Soey ok My

Pieds. TL my Athsanes Would have Chellenoed

thent the peda Cosld of Addeessed (f ancl Fiked
jE TAs Wesld have Chawaed the Seay bok And
Allowed AG Mv Licks that Fhe Coveds A Thad

-

ME »

Biod No | |
B(b) @) Advised by tenes not fo,

Crocnsdl ft o
TAC

My pHoevey was ineflectve wvlhew he thoud

ost that He secoaly sys tenn iN my. Aes’ ANA ideo
LwoAS destteyedl and aidut Cle ow L Atlee T detd
eae iF wold Shev/ Lit LswWA#s tellin~ thi feoth.
TAss efbched ME- by ato Andin s EV) demleé Phat
ATS Ceteble ts MES ‘TAis woul d hin Ack the
Couels Kuew avd Find oof hy st ws deéshecyed
And lizd About.

ee “1 NO. LG Document 983 Fifed 01/28/21 Page 15 of 19
WSS Bayisecd ly At ORM EY ee to
Yoh |

Coon AC

FEAL

My. oHsevey WS iel C chear whee, he QCuled te
indeStiagte the Leleanl wiretap Pinced jut . ther
pet beater - cf Vee Loom by thee pte SecOteeS of se-
He Ds led te posh. Ce dismissal, Ais Pee sodiced
Me by Viclatina, Av Biod bs ONdER athoeney - client
peiveledag: This rrattrinted & digmissal at «ll
Chacaes, Aud not ellow Pros eculves te Knowingly Siro later
the lal,

JOCSy No |
10 Co) (2) Advised by AN etre not i

(Sood D //

LAC

My Attceme/ WS ited ecdiver Wheel Aen fr. leg Le
Challewac the ose al the Sai lhowe Phone calls
Recoadiva whey fhe Peosece hse stated te the .
Covets that they We Rem t Ae te o8C Ahem.
TT Ais PLESdiced ME by AWin a the Peodecube R

i+ tackcnt Ad Vantage by de Cig EIR the ae Cite
And [bE Cosel

I1(b) No |
it (by @ Ady i sec Abtoeney Net. 46

Case 3:15-cr-O0005-SLG Document 983/ Filed 01/28/21 ge 16 of 19
5 of &

TAC.
My Add; eNef WAS INE f feeder Whens bt cn / ed
be Addéess te tt, e (Le els imhens Sp Roe
LORE Gallina, Abecp ab Lhe Lime it
Alt S Aryppentine dogin teja/ TA: s Peedi ced
Mo b. Net avin Doce [34 EN be At |
the Pel .

I2Cb) NO | |
3 (b) (2) AadlVvi Sed by Attoestey wat fo

TAC

My PHoevey WAS inet Cecd. eC edhent he p. Lecl
do iW Yeshingle the fettlee sent te Ainn by
> SeRoke Fel Akractics Se Got PUTS Con duct by A
Aethir  ~Seeo%. he Jeli VIE OP Online
Aylel hestnthed ME. “Thes fee Sud) ced ME by
1d lavediist ~Sedot tes Suda POE by lu tepodtan
on the in tterse? and Not by whet the
~Sedagc Allowed IN. Ars fetdudiced ME In A
Mia\ye@ WAY when “SueceS aang Ald nok +s do
this

b) Ao
ied ‘spo08 Aadysede x ie foewé/ Pa e SL.
(of &

C ecomd at /Y
TAL
My ptheney Wis inet eelve rem he RI to
Mie Bay Agperl Khe L As Ked. Racin me te
Vie st mysel® Even Phe disterct Coat
“Se dag” Aael te é Rite him it Jebhfber Fellin
hin te de hes “Sob And! he sh(l Caled Le
de ib. This PE Sodiced me b Net having

/ s
[YN Aflhoemey Ah at Kiowal d ecpeesent ME
feopeely. And lida t Care §=AbDas} the Gi tterme

I4¥(b) NO
4 (b)Q) Advised by Merestey Aled Jo

} | fresé Re phe 17 Oeensncel of my

Moser lec Lampkin
315-cR- 00065-SLG

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 18 of 19
Moki fle Lampkin 14/1200 'e
Federal Coptictionn]  arstehstions

Bee = lll

hee any 2
We Kidk ‘e R. ; af
i vs a IS 7 & rer 99519 $ .00

R2305E1 24408-09

tocon
TOS
=

—
BSS
o=Sm=e*
cra

 

LES: Wicheey Pe
Ham Net TO Dye 4 L/
bnichoease BK GCS S

Fa be lil oo ili
ey GE eal

Case 3:15-cr-00005-SLG Document 983 Filed 01/28/21 Page 19 of 19
